Citation Nr: 0940152	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the arms, feet and face.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
February 1956.

This matter comes before the Board of Veterans Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In October 2003, the Board remanded this matter 
in order to afford the Veteran an opportunity to testify at a 
hearing before a Decision Review Officer (DRO).  A DRO 
hearing was conducted in February 2004.  

In June 2007 the Board determined that new and material 
evidence had been submitted to reopen the claims for 
residuals of a cold injury to the arms, feet and face and for 
residuals of a right knee injury.  The Board remanded the 
reopened claim for service connection for residuals of a cold 
injury to the arms, feet and face.  This issue has been 
returned to the Board for further appellate consideration.  
The Board denied service connection for the reopened claim 
for service connection for residuals of a right knee injury.  
In May 2008, a Joint Motion for an Order Vacating the Board 
Decision in Part (Joint Motion) was brought before the Court.  
In the Joint Motion, the parties agreed that the Board had 
failed to provide an adequate statement of the reasons and 
bases for its decision to deny service connection for 
residuals of a right knee injury and to leave undisturbed the 
rest of the decision.  In an Order dated in June 2008 the 
Court vacated the part of the June 2007 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with its Order.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue service connection for residuals of a right knee 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have residuals of cold injury to the 
lower extremities, the arms and/or face that were present in 
service or are otherwise related to active duty.


CONCLUSION OF LAW

Chronic residuals of a cold injury to the arms, feet and/or 
face were not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  VA is also required 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was provided with the notice 
required by the VCAA in March 2001, March 2004, May 2004 and 
June 2008 letters.  Collectively, these letters informed the 
Veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
June 2008 letter specifically addressed the claim for service 
connection for residuals of cold injury and provided notice 
of what is required to establish service connection and that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

All available evidence pertaining to the Veteran's claim has 
been obtained.  The claims folder contains a RO hearing 
transcript, a lay statement, VA outpatient treatment records, 
the Veteran's DD 214, private medical records, articles 
concerning the 23rd Infantry Regimen, and statements from the 
Veteran in support of his claim.  In addition, the Veteran 
was afforded VA examinations in November 1988, April 1998, 
May 2002 and July 2008.  The Veteran's service treatment 
records are not on file and according to the record, were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

All obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio supra.

II.	Service Connection for Residuals of a Cold Injury to 
the 
Arms, Feet, and Face

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

The Veteran asserts that he sustained nerve damage to his 
arms, feet and face due to exposure to severe cold weather 
while serving in Korea.  There are no service treatment 
records available for review, therefore, there is no 
verification of cold injury during service.  

The Veteran filed claims for compensation in 1990 and 1991 
and made no mention of a cold injury in service or its 
residuals.  VA examination in November 1988 noted no 
abnormalities of the skin, including appendages, and 
neurological examination was normal.  

The Veteran filed his initial claim of service connection for 
residuals of a cold injury in March 1998.  On VA examination 
of the feet in April 1998, the Veteran reported a history of 
cold injury in Korea, with problems over the years with 
numbness of the feet.   The impressions included history of 
cold injury to both feet.  On VA neurology examination, 
findings were essentially normal; the Veteran did complain of 
problems with memory.  On VA examination for cold injury in 
April 1998 the Veteran reported that he was exposed to cold 
in Korea in the winter of 1953.  He stated that on several 
occasions his feet were extremely cold.  He reported that he 
was not seen on sick call and received no acute treatment 
other than self-massage and slow warming.  He also stated 
that there has been no treatment since service.  The 
neurological and vascular systems were essentially normal.  
The examiner diagnosed history of cold exposure without 
typical signs and symptoms of cold injury, and onychomycosis.  
The examiner commented that the paresthesias that the Veteran 
describes on his feet may represent a peripheral neuropathy 
rather than cold injury.  He does describe back pain that is 
nonradicular.

The Veteran submitted a March 2002 written statement from his 
mother who noted that while the Veteran was in service, he 
would write and tell her about his activities.  She recalled 
that the Veteran told her about how cold it was and how hard 
it was to stay warm.  

The Veteran was examined by a VA physician for cold injury in 
May 2002, who noted that the Veteran had a history of cold 
exposure and frostbite of both lower extremities with 
residual increased cold sensitivity locally with 
hyperparesthesia.  Examination revealed onychomycosis of 
toenails especially in his big toes and several other toes of 
both feet.  The physician opined that the cold injury to the 
Veteran's lower extremities had likely contributed to his 
neuropathy in these areas, including onychomycosis of 
toenails.

In a September 2003 treatment report of a private physician, 
it was noted that the Veteran has a history of frozen foot 
syndrome.  It was further noted that the Veteran complained 
of paresthesia and hypoesthesia in both feet.  The physician 
performed various tests including F-Wave studies, sensory 
nerve conduction, H-waves and needle EMG and concluded that 
the Veteran had sensorimotor peripheral polyneuropathy of a 
moderate degree and of mixed axonal demyelinating type.  

At the hearing before the DRO in February 2004, the Veteran 
testified that he was called out on a red alert one night in 
Korea and his position was in a standup foxhole where there 
was about eighteen inches of snow on the ground and his boots 
were not insulated.  He stated that he was in the foxhole for 
about eighteen hours and his feet got "real, real cold."  
Hearing Transcript (Tr.), p. 14.  He also stated that after 
his Korean service his feet would turn "real red" and would 
peel a lot and tingle.  He stated further that due to the 
sensitivity of his feet, he cannot stand for "covers" to 
touch them.  Tr.,  p. 12.

VA examiner in July 2008 assessed findings of polyneuropathy 
with mild sensory loss in the feet, which based on the 
medical records, developed many years after service.  The 
claims folder was reviewed and the examiner noted the normal 
neurological examination in 1988 and the findings of 
suspected cold injury in 1998 and 2002.   The Veteran's 
history of cold injury in Korea was also noted.  It was 
reported that the delay in onset of symptoms and findings 
would be most unusual for cold injury.  He noted that the 
Veteran had no sign of arterial vascular disease involving 
hands or feet.  The examiner suspected that the edema and 
color change in the left foot is secondary to venous 
insufficiency, which could be a residual of cold injury, but 
again the onset of symptoms and findings is far remote for 
his service period.  The examiner noted further that there 
were no findings in the hands typical of cold injury; and, 
while the skin cancers removed from the Veteran's face could 
be cold related, they are located in sun exposed areas 
commonly manifesting in the population at large, and the 
examiner noted that he could not related such lesions to the 
Veteran's service period without resorting to mere 
speculation.  In an addendum to the July 2008 the examiner 
opined that given the normal neurological skin and vascular 
findings of the past the Veteran's present problems are 
unlikely due to cold injury.  Absent other evidence of cold 
injury the onychomycosis, which is very common in the 
population at large, is also less likely due to cold injury.

Based on the evidence as a whole and considering the 
circumstances and conditions of his service in Korea, the 
Board finds the Veteran to be competent to claim that he 
served in Korea in the winter of 1953-1954 and was assigned 
to a foxhole where he stood for hours on about eighteen 
inches of snow and his feet got "real, real cold."  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
The Board also finds that the Veteran's testimony is 
competent regarding the symptoms he experienced due to cold 
exposure during his service in Korea and that such symptoms 
have persisted since service.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, the Veteran does not have 
the expertise to indicate that he suffered chronic residuals 
of a cold injury in service.  While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  While the 
Veteran is competent to describe the circumstances of his 
service and the continuity of his symptoms since service, the 
Board notes that he made no mention of pertinent disability 
when filing claims for VA compensation prior to 1998, even 
though he was aware that he was entitled to compensation for 
disability that had its onset in service.  There were no 
complaints recorded of cold injury residuals and the 
neurological system was normal on examination in 1988.  In 
fact, the first report of cold injury residuals was in April 
1998, about one month after the Veteran filed his claim for 
benefits.  Accordingly, the Board does not find credible the 
claim that cold injury residuals had their onset in service 
and continued after service.  

VA examiners in April 1998 and May 2002 did not address 
whether the Veteran's symptoms and condition of his arms and 
face were related to cold exposure.  VA examiner in July 2008 
determined there were no findings in the hands typical of 
cold injury.  With regard to the face, the examiner noted 
that while he could relate the lesions (due to skin cancer 
removal) on the Veteran's face to cold exposure it would be 
mere speculation to do so as the lesions are located in sun 
exposed areas commonly manifesting in the population at 
large.  At his hearing before the DRO the Veteran stated that 
he had about seven different skin cancers taken off of his 
face and he does not know whether it had anything to do with 
cold injury to his face.  Tr., p. 11.  In the absence of 
competent evidence that shows a relationship between the 
Veteran's arms and face and cold exposure in service, service 
connection is not warranted for residuals of a cold injury of 
the arms and face.

A VA examiner in April 1998 noted the history of cold 
exposure and onychomycosis and commented that the 
paresthesias that the Veteran describes on his feet may 
represent a peripheral neuropathy rather than cold injury.  
VA examiner in May 2002 found that the cold injury to the 
Veteran's lower extremities had likely contributed to his 
neuropathy, including onychomycosis of toenails.  However, 
neither examiner cited to the clinical evidence in the claims 
folder and in fact the May 2002 examiner noted that the 
claims folder was not available for review.  

The VA examiner in July 2008 reviewed the claims folder, 
including the previous positive opinions and performed a 
physical examination.  It was concluded that given the normal 
neurological and vascular findings of the past, it was 
unlikely that current disability was cold related.  When 
assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The examiners in 1998, 2002 and 2003 did not review the 
entire clinical record; none of them discuss the lack of 
neurological deficit on VA examination in 1988.  The 1998 
cold injury examiner even commented that the Veteran did not 
exhibit typical signs and symptoms of cold injury.  The 2008 
VA examiner reviewed the entire claims file and included a 
brief synopsis of the veteran's medical history.  The 2008 VA 
opinion is factually accurate, fully articulated, and 
contains sound reasoning; it is clearly more probative than 
the other opinions of record.  Therefore, the 2008 VA opinion 
is afforded significant probative value.  

After a review of all the pertinent evidence of record, the 
Board finds that a clear preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  (The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.)  


ORDER

Service connection for residuals of a cold injury to the 
feet, arms and face is denied.



REMAND

The Veteran contends that he injured his right knee when he 
fell on an icy hill and hit a tree; conservative treatment 
was rendered in service.  There are no service treatment 
records available for review, therefore, no verification of 
treatment in service can be verified.  

In October 1988 the Veteran received treatment for a right 
knee injury on an emergency basis at a VA Medical Center 
(MC).  Examination of the right knee revealed essentially 
normal findings.  The knee had full range of motion, there 
was no swelling, redness or heat present, no tenderness to 
palpation, and no instability.  The impression was residuals 
of right knee injury.  X-rays revealed normal findings.  

At a VA examination of the knee in November 1988 the Veteran 
reported that he sustained a fall in military service in 1954 
and was examined by an Army medic who described an injury to 
the right knee.  He stated that he was subsequently treated 
with aspirin and received physical therapy to the right knee 
at an Army hospital in 1955.  He stated further that his knee 
hurts 90 percent of the time; however, he has sought no 
medical care since approximately 1955.  Subsequent to 
examination of the right knee, the examiner diagnosed the 
Veteran with traumatic injury, right knee, remote.

In a March 2002 written statement from the Veteran's mother 
it was noted that while the Veteran was in service, he would 
write and tell her about his activities.  She noted that she 
recalls that the Veteran wrote and told her that he fell and 
slid down a hill and hit his knee on a stump and that he was 
"laid up" for a while.  She also noted that when he visited 
her she noticed that he would limp and complain about his 
knee hurting.  

VA examination in May 2002 revealed and impression of 
residuals of remote right knee injury with possible meniscus 
tear.  The examiner noted that the claims folder had been 
reviewed.  He further noted that he had previously evaluated 
the Veteran in 1988.  He commented as follows: "Under the 
circumstances, I think that one would have to give the 
Veteran the benefit of doubt.  There are no medical records 
available, but it is noted that his history has been very 
consistent from the time that I first saw him in 1988, up 
until the time of the examination today.  It is possible that 
he may have a torn meniscus.  I think that he probably also 
has some degenerative changes of the knee.  In any event, I 
think that it is as likely as not that he had an old injury 
to the knee as described and the knee has become 
progressively more symptomatic per his history."

It is not clear from the available record what, if any, 
current right knee disability is due to the Veteran's claimed 
inservice injury.  .

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and extent of any right knee 
disability the Veteran currently has.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  For 
each right knee disability exhibited, the 
examiner should indicate whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that it had its 
clinical onset in service or is otherwise 
related to his period of active duty.  A 
clear rationale for the opinion would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

2.  Thereafter the RO should readjudicate 
the issue of service connection for 
residuals of a right knee injury.  If the 
determinations remain unfavorable to the 
Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


